Citation Nr: 0328260	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart condition, 
to include hypertension and coronary insufficiency.

3.  Entitlement to service connection for a stomach 
condition, to include peptic ulcer disease and gastritis.

4.  Entitlement to service connection for arthritis, to 
include gouty arthritis and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to February 
1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


REMAND

The veteran is seeking entitlement to service connection for 
hearing loss; a heart condition, to include hypertension and 
coronary insufficiency; a stomach condition, to include 
peptic ulcer disease and gastritis; and arthritis, to include 
gouty arthritis and osteoarthritis.  In support of his claim, 
the veteran has submitted a statement from a private 
physician indicating that the veteran is being treated for 
these conditions and they are all service-connected.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) was 
signed into law by the President.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000), which held that VA could not 
assist in the development of a claim that was not well 
grounded.  

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)(4)(i) (2003)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
§ 7(a), 114 Stat. At 2099-2100.  

In the present case, the medical evidence demonstrates 
current treatment related to hearing loss, coronary artery 
disease, hypertension, peptic ulcer disease, gout, 
degenerative disease of the spine, and osteoarthritis 
disabilities.  Furthermore, the veteran has submitted a 
medical statement associating those disabilities with 
military service.  The claims folder contains no medical 
evidence dated prior to 1995 and no service medical records, 
as the veteran's claim is fire-related.  In July 1996, the 
National Personnel Records Center National Personnel Records 
Center (NPRC) indicated that there were no medical records on 
file and any records may have been destroyed in the 1973 NPRC 
fire.  In light of these circumstances, the Board concludes 
that there is insufficient medical evidence of record to make 
a decision on the veteran's claims and a remand for VA 
examination is necessary.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
additional development of the record, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded 
appropriate VA examinations to determine 
the extent, nature and etiology of his 
hearing loss, heart condition(s), stomach 
condition(s), and arthritis condition(s).  
The claims folder should be made 
available to the examiner(s) for review 
before the examination.  All tests and 
studies deemed necessary by the 
examiner(s) should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner(s) is requested to identify any 
current hearing loss, heart disabilities, 
stomach disabilities, and/or arthritis 
disabilities and associated 
symptomatology.  The examiner(s) is also 
requested to offer an opinion as to 
whether the veteran's current 
disabilities found on examination, if 
any, are at least as likely as not 
related to the veteran's period of active 
service.  A complete rationale for each 
opinion expressed must be provided.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and any other applicable legal 
precedent.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




